DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the Amendment received on 8/17/2022, the examiner has carefully considered the amendments.  

Election/Restrictions

Applicant's election with traverse of Group I with elected species (I of claim 11) in the reply filed on 8/17/2022 is acknowledged.  The traversal is on the ground(s) that the prior art cited as disclosing the special technical feature (polyurethane-polyorganosiloxane copolymer comprising at least one terminal alkenyl group and a curing catalyst) does not set forth the utility (skin contact adhesive) and the properties of higher adhesiveness associated with said utility applications, such as wound dressings and ostomy adhesives.  This is not found persuasive because the special technical feature, i.e., the polyurethane-polyorganosiloxane copolymer comprising at least one terminal alkenyl group and a curing catalyst are known in the art as set forth in the previous office action.  
The requirement is still deemed proper and is therefore made FINAL.
The Claims of group I, claims 1-5 and 21-22 and the elected copolymer of formula (I):  
    PNG
    media_image1.png
    120
    827
    media_image1.png
    Greyscale
 as defined in the claims has been searched in the prior art made available to the office as the elected invention of the restriction requirement and, as a result, a skin contact adhesive comprising said above defined copolymer has not been found.  The compound of formula (II):  
    PNG
    media_image2.png
    119
    795
    media_image2.png
    Greyscale
, as defined in the instant claims, has been searched in the prior art made available to the office as the elected invention of the restriction requirement and, as a result, a skin contact adhesive comprising copolymer of formula (II) as found above and defined in the claims has not been found.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 6, and 16, substituent k is defined as being from _ to 500,000.  It is unclear what applicant intends for the lower limit of k to be.  Clarification is requested.  
Regarding claims 4 and 9, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The 
    PNG
    media_image3.png
    120
    67
    media_image3.png
    Greyscale
 end group found in the formulas of claim 22 and 23 does not appear to be found in the formula of instant claim 1.  The RP unit as defined in the formula of claim 1 is not defined as being a hydrocarbon group that is divalent, trivalent or tetravalent or a halogenated hydrocarbon group that is divalent, trivalent or tetravalent and RU is defined as being a monovalent unsaturated hydrocarbon group.   Neither substituent sets forth by definition being optionally substituted by a and/or interrupted/linked by a chalcogen atom.  Neither does the disclosure set forth the RU group is a vinyl ether group.   Ru in the disclosure is defined as an alkenyl group or an alkynyl group—see [0017].  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for substituent RU to be an unsaturated hydrocarbon group (general formula in claim 1, wherein hydrocarbon group is a group with only hydrogen and carbon) defined as an alkenyl group or alkynyl group [0017] and substituent RP being an divalent, trivalent, or tetravalent hydrocarbon group (only Hydrogen and carbon) or a divalent, trivalent, or tetravalent halogenated hydrocarbon group (H, C, and a at least one halogen, i.e., Cl, Br, I, F, etc.) does not reasonably provide enablement for RU being defined as a vinyl ether group (-O-CH=CH2)  or for RP being a alkylene oxide group (-O-CH2-CH2-CH2…) as found in the structure, i.e., 
    PNG
    media_image3.png
    120
    67
    media_image3.png
    Greyscale
 groups found in the copolymer in claims 22 and 23.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/obtain/and/or use the vinyl ether terminated copolymers of claims 22 and 23 from the generic structure defined in the disclosure and instant claims 1, 6 and 16,  The invention commensurate in scope with these claims. A skilled artisan using the generic formula of claims 1, 6, and 16, as well as, defined in the disclosure at [0017] would not instantly envision that applicant intended for the terminal groups to be vinyl ether terminated compounds from the description/definitions for RU or RP.  A skilled artisan would not be able to obtain or make the skin contact adhesives of claims 22 or 23 without further guidance and/or undue experimentation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc